Epes, J.,
concurring.
I concur in the conclusion and in the opinion, except that part of it which deals with instruction No. 2, which the court refused.
This instruction is imperfect in several particulars, and under the evidence in this case it would, in my opinion, have been error to have given it. It should not have been given for several reasons, hut particularly for this reason. There is evidence which, if believed, tends to show that the driver of the Dixon car was not entering the Bowers Hill road along the course of the Suffolk boulevard but across the yard of a filling station. This would have been “at a place on the highway which was not the meeting point of the medial lines of the highways.” Thus the instruction practically tells the jury that, if they believe that the driver of the Dixon car entered the Bowers Hill road across the yard of the gas station, he was guilty of negligence. I cannot agree that this instruction is merely declaratory of the statute law.